     Case 2:20-cv-01193-JAM-AC Document 11 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARMANDO COVARRUBIS,                                No. 2:20-cv-1193 JAM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    DEUEL VOCATIONAL INSTITUTION,
      et al.,
15
                         Defendants.
16

17

18

19          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
20   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
21   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On June 28, 2021, the magistrate judge issued findings and recommendations herein
23   which were served on plaintiff and which contained notice to plaintiff that any objections to the
24   findings and recommendations were to be filed within twenty-one days. ECF No. 10. Plaintiff
25   has not filed objections to the findings and recommendations.
26          The court has reviewed the file and finds the findings and recommendations to be
27   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
28
                                                         1
     Case 2:20-cv-01193-JAM-AC Document 11 Filed 07/30/21 Page 2 of 2


 1   ORDERED that:
 2            1. The findings and recommendations issued June 28, 2021 (ECF No. 10), are
 3   ADOPTED in full, and
 4            2. This action is DISMISSED without prejudice. See Local Rule 110; Fed. R. Civ. P.
 5   41(b).
 6

 7
     DATED: July 29, 2021                          /s/ John A. Mendez
 8
                                                   THE HONORABLE JOHN A. MENDEZ
 9                                                 UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
